Citation Nr: 1445114	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-42 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from April 1961 to October 1961, and on active duty from May 1963 to May 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 and August 2010 rating decisions of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The August 2008 rating decision denied the Veteran's claim of entitlement to service connection for hearing loss.  The August 2010 rating decision denied the Veteran's claim to reopen a claim for entitlement to service connection for tinnitus.  

The issue of hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for tinnitus was initially denied in a July 2008 rating decision on the bases that the Veteran did not have tinnitus in service and that his tinnitus was not related to active service.  The Veteran did not appeal this decision and it became final.  

2.  Evidence received since the July 2008 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the Veteran's claim of service connection for tinnitus.

3.  The Veteran's tinnitus is related to his active service.



CONCLUSIONS OF LAW

1.  The July 2008 RO decision, which denied the Veteran's claim of service connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).  

2.  The criteria for reopening the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection for tinnitus was denied in a July 2008 rating decision on the bases that the Veteran did not have tinnitus in service and that his tinnitus was not related to active service.  No new and material evidence was received within a year of the decision.  See 38 C.F.R. § 3.156(b).  Additionally, in October 2009, the Veteran filed an untimely notice of disagreement, and so the denial of service connection for tinnitus became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).  The RO treated this untimely notice of disagreement as a new claim to reopen the Veteran's claim of service connection for tinnitus.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In February 2013, the Veteran appeared at a hearing before a Decision Review Officer at the RO.  During the hearing, the Veteran commented that when he underwent his VA examinations he did not know what tinnitus was, and so when the examiners had asked him if he had tinnitus he answered "no."  

Because the transcript of the hearing was not before VA at the time of the previous denial, it is new.  The Veteran's statement regarding his lack of knowledge of the term tinnitus, when taken together with the evidence of the record at the time of the denial, speaks to one reason for the previous denial of service connection.  It is therefore material.  Thus, reopening of the Veteran's claim for entitlement to service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Loss of Service Treatment Records

The Board acknowledges that VA was unable to obtain a copy of the Veteran's service treatment records.  Where service records have been lost or destroyed through no fault of the veteran, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Service Connection

To establish service connection, there must be sufficient (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran served in combat in the Republic of Vietnam as reflected by his award of the Combat Infantryman Badge.  In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The results of an August 2010 VA examination show that the Veteran currently suffers from tinnitus.  The current disability criterion is met.

As noted previously, the Veteran served in combat in the Republic of Vietnam.  His DD-214 shows that he was awarded a Combat Infantryman Badge, which is prima facie evidence of his combat service.  As such, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are applicable. 

In each of the Veteran's VA examinations, in his February 2013 testimony to the RO, and in multiple statements to VA, the Veteran stated that he experienced acoustic trauma due to his exposure to gunfire and explosions while in-service.  As there is no affirmative evidence to the contrary the in-service incurrence of noise exposure is met based on the Veteran's statements.

At the August 2010 VA examination, the Veteran reported experiencing military noise exposure from explosives and gunfire, and that no hearing protection was worn.  The Veteran also reported no pre- or post-military occupational noise exposure. 

The examiner found that the Veteran's tinnitus was less likely than not caused by or the result of military noise exposure.  The examiner based her opinion on the fact that the Veteran had reported that the ringing in his ears began only 20-30 years ago, after he had completed service.  The examiner stated that no medical research accepts a delayed onset of tinnitus following noise exposure.

In every other piece of evidence of record, the Veteran indicated that his tinnitus began in service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (The presence of tinnitus is capable of lay observation as it is readily identifiable by its features.).  In a June 2008 letter to the VA, the Veteran stated that he felt the ringing in his ears was caused by acoustic trauma from in service.  In his October 2009 notice of disagreement, he said that his ears have been ringing since service.  And during his February 2013 hearing at the RO, he stated that his tinnitus began in service.

The August 2010 VA examination report is less probative in value due to its incomplete nature.  While the examiner's investigation did trigger a response from the Veteran indicating that his tinnitus began after service, the examiner failed to discuss how that statement relates to the Veteran's other statements that indicate his tinnitus began during service.  Further, the examiner noted but failed to discuss in the rationale that the Veteran did serve in active combat, was exposed to gunfire and explosions, and that he had no pre- or post-military occupational noise exposure.  

While the evidence of record shows that the Veteran did have a contradictory statement as to the onset of his tinnitus, overall he was consistent in communicating that it began in service.  The Board has little reason to doubt the credibility of the Veteran, especially since his assertions of loud noise from weaponry are consistent with the circumstances, conditions, and hardships of his service.  

Accordingly, there is a competent and credible basis to conclude that the Veteran's current tinnitus has been present since service or related to in-service noise exposure.  When reasonable doubt is resolved in his favor, the Board finds that the Veteran's tinnitus is related to his active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, the Board concludes that service connection for tinnitus is warranted.


ORDER

The previously denied claim of entitlement to service connection for tinnitus is reopened; service connection for tinnitus is granted.


REMAND

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In the case of a claim for disability compensation, this assistance shall include providing a medical examination when it is necessary to make a decision on the claim. 38 U.S.C.A. § 5103(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

To this end, in March 2008 and August 2010, VA provided to the Veteran medical examinations for his claims of service connection for hearing loss and tinnitus.  The tinnitus claim is being granted and is no longer at issue.  In January 2012, an addendum opinion for the hearing loss claim was obtained from the August 2010 VA examiner.  

The Board finds that the opinions as to hearing loss are not wholly sufficient because they fail to adequately discuss the etiology of the Veteran's hearing loss.  The opinions state that because the Veteran's service treatment records are not available, it is unknown whether he entered or exited service with hearing loss; therefore any etiological opinion would be mere speculation.

The Board requests a new VA examination to bring clarity to this issue.  The service treatment records are still not available, but there is other evidence within the claims file that can aid in the development of such an opinion.  The examiner should review and discuss in his rationale the Veteran's history of in-service noise exposure, the Veteran's lay statements regarding the onset of his hearing loss, the severity of hearing loss noted in prior VA examinations, and the severity of hearing loss noted in the Veteran's employer's hearing examinations, which have results dating back to 1979.  Notably, the evidence shows that the Veteran participated in combat with the enemy during Vietnam.  Thus, his lay statements alone may be accepted as sufficient proof that he was exposed to loud noise during his combat service and proof of any symptoms he may have experienced.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain an opinion regarding the etiology of the Veteran's hearing loss from an appropriate medical professional who has not yet reviewed the case.  The entire claims file, to include all electronic files, must be reviewed.  If the reviewer determines that an opinion cannot be offered without first examining the Veteran, schedule the Veteran for an appropriate examination.

Regardless of whether an examination is performed, the reviewer is to answer the following question:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss had its onset in or is related to his active service?

The report must include a complete rationale for all opinions expressed.  The examiner must discuss all the pertinent evidence of record.  This includes the Veteran's history of in-service noise exposure during combat, the Veteran's lay statements regarding the onset of his hearing loss, the severity of hearing loss noted in prior VA examinations, and the severity of hearing loss noted in his employer's hearing examinations which date back to 1979.  This list of evidence is not exhaustive; the examiner must review the entire claims file.

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


